Citation Nr: 1437706	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-12 750	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected osteoarthritis of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected osteoarthritis of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected arthritis of the right wrist.






ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to December 1978.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the RO.

The Board has considered documentation included in VBMS and Virtual VA.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1976 to December 1978.

2.  In August 2014, prior to the promulgation of a decision in this appeal, the Board received notification through the First Notice of Death (FNOD) Program that the Veteran had died in April 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  

Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal of the clam for an evaluation in excess of 10 percent for the service-connected osteoarthritis of the right knee is dismissed.

The appeal of the claim for an evaluation in excess of 10 percent for the service-connected osteoarthritis of the left knee is dismissed.

The appeal of the claim for an evaluation in excess of 10 percent for the service-connected arthritis of the right wrist is dismissed.



		
STEPHEN L. WILKINS
	Veterans Law Judge, 
	Board of Veterans' Appeals

Department of Veterans Affairs


